Citation Nr: 1447135	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-46 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for fracture of the right ankle.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a skin disability, to include recurrent cellulitis with local skin infections, including knees, lymphadenopathy of axillae and methicillin-resistant Staphylococcus aureus (MRSA) of left elbow, also claimed as cellulitis of right arm with fever and nausea, left lower extremity lymphedema, and lesions under armpits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1996 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision from the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2013, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Virtual VA electronic claims file.

The Veteran's claims were remanded by the Board for additional development in January 2014.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have GERD or other gastrointestinal disability that is etiologically related to a disease, injury, or event in service.

2.  The Veteran does not have a neck disability that is etiologically related to a disease, injury, or event in service.

3.  The Veteran does not have a right ankle disability that is etiologically related to a disease, injury, or event in service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for GERD or other gastrointestinal disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  Entitlement to service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  Entitlement to service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in March 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.   The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing and information was obtained concerning where the Veteran is treated for the disabilities and the symptoms he experienced in service and thereafter.  Based in part on his representations during the hearing, the Veteran's claims were remanded by the Board for additional development.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  In that regard, the Veteran was afforded a general VA medical examination in May 2008.  Moreover, pursuant to the Board's January 2014 remand directives the Veteran was afforded a VA examination in May 2014 for each of the claims on appeal.  The Board finds the examination reports to be thorough, complete, and consistent with the other evidence of record.  The examiner noted that the claims file had been reviewed.  The opinions expressed were based on the Veteran's reported history, interview of the Veteran, examination of the Veteran, and review of the claims file.  The opinions provided discussed a rationale and basis.  Based on the examination reports and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, the May 2014 VA examination reports, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2014).  In this case, the Veteran was not diagnosed with arthritis of the cervical spine or right ankle in service or within one year of separation from service.  Indeed, he has not been diagnosed with arthritis of the cervical spine or right ankle to date.  As such, entitlement to service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

GERD and Neck Claims

The Veteran contends that he has GERD and a neck disability as a result of his military service.  Specifically, he asserts that heartburn / reflux and neck problems began during service.

The service treatment records include a January 1997 treatment record documenting a period of hospitalization following the ingestion of a large amount of Beyer aspirin.  The assessment was probable ulcers secondary to aspirin ingestion.  A February 1997 record included the Veteran's reports of a two-month history of ulcers.  A March 1997 x-ray report included an impression of a normal upper gastrointestinal series.  There was no evidence of hiatal hernia or reflux.  The Veteran's ultimate diagnosis was gastritis secondary to aspirin ingestion.  In an April 1997 Report of Medical History, the Veteran described a history of frequent indigestion and stomach, liver, or intestinal trouble.  In April 1998, the Veteran was treated for tonsillitis and his symptoms included a sore throat.  November 1998 records document a period of abdominal pain.  The Veteran was hospitalized, but the pain resolved within several days.  The final assessment was right lower extremity abdominal pain.  In December 1998, the Veteran reported neck pain.  The assessment was paraspinal muscle spasm.  The Veteran was seen for several days for the spasms.  In June 1999, the Veteran reported a one-week history of acid reflux.  He also had a dry cough and vomited twice the previous night, as well as a sore throat.  The assessment was sinusitis.  In June 2006 and July 2006, the Veteran denied gastrointestinal and neck symptoms.  In September 2006 and October 2006, there were no problems with his neck on multiple occasions.  In October 2006, the Veteran denied heartburn, nausea, vomiting, and abdominal pain.  He reported a normal appetite.  At that same time, he also denied any neck symptoms.  

After service, the Veteran concedes that he has not sought treatment for gastrointestinal or neck symptoms.  

After filing his claim, the Veteran was afforded a VA general medical examination in May 2008.  In relevant part, the Veteran reported having neck problems during service, but indicated that the problems had resolved and that he current was not having any neck difficulties.  The Veteran also discussing having his appendix removed and subsequent past recurrent pain in the right lower quadrant at the site of scars that had resolved.  The portion of the examination report for the discussion of the neck was left blank.  The Veteran denied acid peptic or dyspepsia symptoms.  To the extent that he experienced any problems he would take Pepto Bismal.  The symptoms were very brief, not persistent, and not ongoing.  He did not recall having a diagnosis of reflux in service and denied a history of ulcers.  The Veteran also stated that in the distant past he had injured his neck, but denied any residuals and had no current complaints.  Some years previously he had experienced muscle spasms in the neck, but none currently.  Following examination, the examiner's diagnoses included "No evidence of stomach or upper gastrointestinal condition" and "No evidence of neck condition.  Normal cervical spine exam."  

During his August 2013 Board hearing, the Veteran reported that his neck, "cramps up sometimes, but nothing major."  As to the GERD claim, the Veteran indicated that he self-medicated for his symptoms and discussed two instances of stomach problems in service.  He denied any current treatment for the claimed GERD, but did report ongoing symptoms from basic training.  

VA treatment records note complaints of neck pain; however, range of motion testing has been normal and no diagnoses of a neck disability are of record.  The record does not include ongoing treatment for or complaints of gastrointestinal problems, to include GERD.

The Veteran was afforded VA examinations for the neck and GERD claims in May 2014.  As to the GERD claim, the examiner noted review of the claims file and that the Veteran had never been diagnosed with an esophageal condition.  The Veteran reported the onset of stomach problems at Fort Stewart in 1996, after an aspirin overdose.  Thereafter, the Veteran reported ongoing prescriptions for Tagamet for a possible ulcer.  The Veteran denied post-service treatment for heartburn and indicated that current he got heartburn after eating and after the time he would be at work.  The Veteran's symptoms included reflux, nausea (4 or more times per year and lasting from 1 to 9 days), vomiting (3 times per year and lasting 1 to 9 days), and melena with moderate anemia (4 or more times per year and lasting from 1 to 9 days).  Following examination, the examiner concluded that the Veteran's claimed GERD was less likely than not incurred in or caused by service.  The rationale was that the Veteran did not have a current diagnosis of a gastrointestinal disability.  The examiner discussed the Veteran's in-service treatment for gastrointestinal problems and current symptoms.  Although the examiner stated that chronicity could not be established from service due to the absence of medical records (which the Board notes is inaccurate), given that the examiner specifically concluded that the Veteran did not warrant a diagnosis of GERD or other gastrointestinal disability the Board finds the examiner's misstatement as to chronicity to be moot.  (As will be discussed in greater detail below, the examiner's findings as to the GERD claim differ from those made in the Veteran's skin claim because in that case the examiner failed to evaluate whether a current skin disability was present.)  Finally, the examiner indicated that due to the absence of ongoing treatment for gastrointestinal problems from service, no opinion as to when / whether the in-service problems resolved.  The Board does not find this conclusion inadequate given that the sole evidence of gastrointestinal symptoms post-service is the Veteran's reported symptoms, which the examiner found did not constitute a basis for a current diagnosis of GERD at the time of examination.  It would be unreasonable in this situation to require the examiner to render a definitive opinion as to the onset and end of past disability based solely on lay reports of symptoms that the examiner found inadequate to constitute a current diagnosis, let alone a diagnosis in years past.

As to the neck claim, the May 2014 VA examination report noted a 1998 diagnosis of neck muscle spasm.  The Veteran reported that he started having neck problems in 1997 or 1998, after waking up and being unable to move his neck.  About 3 days after being treated and prescribed muscle relaxants his neck went back to normal.  Currently, about once per month he would wake up with cramping in the neck.  He did not recall having received treatment for the neck since service.  Contemporaneous x-rays of the neck showed no abnormality.  Following examination, the examiner concluded that no current neck disability was found, noting the negative x-ray and physical examination findings.  The examiner noted the in-service treatments for muscle spasms in the neck, but indicated that muscle spasms are acute in nature.  The examiner was unable to conclude when the Veteran's neck spasms resolved.  In that regard, in December 1998 the Veteran was restricted to quarters for 24 hours for his neck spasms and if they did not improve he was directed to return to the clinic.  The Veteran did not return for neck problems.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a gastrointestinal or neck disability that was incurred in or is otherwise related to military service.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his GERD and neck claims and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has current chronic gastrointestinal or neck disabilities during any period of his appeal.  As discussed above, the May 2008 and May 2014 VA examiners both specifically found that the Veteran did not have current gastrointestinal or neck disabilities.  The Veteran concedes that he has not been diagnosed with either such disability during the appellate time period by any other treatment provider.  The VA treatment records do not include diagnoses of either gastrointestinal or neck disabilities during the appellate time period. 

The Board has considered the Veteran's assertions that he has current GERD and neck disabilities due to his military service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing stomach discomfort, reflux, and neck pain and spasms in service and thereafter.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing gastrointestinal and neck disabilities and linking the etiology of such disabilities to service, however, the Board concludes that in this case his statements regarding any such diagnoses or link to service are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the VA examiners.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As there is no competent evidence of current gastrointestinal or neck disabilities, the Board concludes that the preponderance of the evidence is against granting service connection for either claim.  As noted, multiple VA examiners and other treating professionals have considered the Veteran's claims, but have concluded that there is no evidence of current gastrointestinal or neck disabilities.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Right Ankle Claim

The Veteran contends that he had a right ankle disability that preexisted his service and was permanently aggravated by his military service.  Specifically, the Veteran contends that he broke bones in his ankle prior to service and that he further injured the ankle on multiple occasions during service, including two further fractures requiring treatment.

Service treatment records include a February 1996 Report of Medical History at entrance that included the Veteran's report of having fractured his right ankle in February 1995 and that it had been casted for one month.  He denied any subsequent problems with the right ankle.  The contemporaneous Report of Medical History included a normal finding on examination of the lower extremities.  In June 1996, the Veteran described right ankle pain during PT, but was diagnosed with malaise, possibly due to weight gain.  February 2001 x-rays showed mild soft tissue swelling, but a definite fracture was not observed.  July 2001 x-rays showed non-specific soft tissue swelling in the right ankle, but no fracture was seen.  The diagnosis at that time was right ankle sprain.  In September 2006 and October 2006, there was no swelling, tenderness, spasms, or pain in the ankles noted on multiple occasions.  In November 2006, however, there was bilateral ankle swelling.  A March 2007 treatment record noted a right ankle injury and a four-month history of constant throbbing.  The legs were swollen due to medication and the right ankle was slightly more swollen than the left.  Walking and standing made it worse.  On examination, pain was present in the front of the ankle and the Veteran walked with a noticeable limp.  There was extreme pain when standing solely on his right foot and he was able to rotate his ankle slightly.  The assessment was right lower extremity edema.  In May 2007, the Veteran also was treated for a swollen right ankle.  He was referred to physical therapy and direct to use a crutch, but otherwise was returned to active duty and no fracture was diagnosed.  In August 2007, the Veteran described right ankle pain due to overcorrecting for pain and problems with the left lower extremity.     

The Veteran was afforded a VA general medical examination in May 2008.  The examiner noted review of the claims file.  The Veteran reported a chip-type fracture to his right ankle in service, due to a work accident where a metal object struck him in the leg at the ankle level.  He was treated with a soft cast, recovered, and had no residuals.  On examination, the Veteran had a limp favoring his left leg.  The Veteran also reported chronic peripheral edema that was thought to be related to his groin injury.  On examination, there was pitting edema of the feet and ankles, but range of motion of the ankles was normal and without evidence of pain.  The examiner diagnosed chip fracture right ankle due to trauma.  

In December 2009, there was noted ankle swelling.  In September 2010, the Veteran had normal bilateral ankle reflexes.  In October 2012, however, there was evidence of decreased blood flow in the bilateral feet and ankles.  

During his August 2013 Board hearing, the Veteran reported having fractured his ankle in 1995 and that he had been provided a soft cast for a couple months.  In service, he reported a chip fracture of the right ankle and that he was prescribed pain medication and a brace and was put on a profile for a couple of weeks.

In December 2013, the Veteran denied a history of swelling of the ankles and there was no edema at that time.  

The Veteran was afforded another VA examination in May 2014.  The examiner noted review of the claims file.  The examiner pointed out the 2001 diagnosis of ankle sprain.  The Veteran reported problems with his right ankle beginning in 2001.  At that time, the lid of a machine on which the Veteran was working slid and hit his ankle.  He was not treated with a boot, casting, or surgery, but was placed on crutches for a while.  He did not receive physical therapy.  The Veteran also claimed that in 2007 he had been diagnosed with a stress fracture of the right ankle and again placed on crutches.  He indicated that since service he had been treated for right ankle problems with medication and compression stockings for swelling in the ankle.  On examination, the Veteran had some decreased right ankle plantar flexion due to pain.  The examiner noted the Veteran's history of a right ankle stress fracture and continued pain.  Contemporaneous x-rays, however, showed no acute abnormality.  Following examination, the examiner concluded that there was clear and unmistakable evidence that a right ankle disability preexisted service and clear and unmistakable evidence that it was not aggravated beyond its natural progression by service.  The rationale was that the enlistment examination noted a 1-month casting of the right ankle due to "broken bones in his right ankle" in February 1995, but that there had been "no problems ever since."  The examiner discussed the service treatment records showing the right ankle sprain in July 2001 and detailed the multiple other reported problems with pain and swelling thereafter.  However, the examiner concluded that other than the 2001 ankle sprain he had had no other pathological ankle diagnosis while in service and current x-rays were normal.  Sprain was described as an acute process and tended to resolve in weeks.  As the Veteran had no current pathology on examination, the examiner opined that his military service caused no permanent aggravation of his prior right ankle disability.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As discussed, at the time of entrance in February 1996 the Veteran reported a history of breaking bones in his ankle that required casting in 1995, but no current residual problems.  The entrance examiner, however, determined that his lower extremities were normal on examination.  Initially, the Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In that regard, however, the Board notes that the Veteran is competent to report contemporaneous diagnoses made by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Court in Jandreau indicated that a lay person was competent to provide a diagnosis as to simple conditions, such as a broken leg.  See id.  However, the February 1996 examiner specifically considered the Veteran's reports, but after physical examination determined that his lower extremities were normal.  In addition, the February 1996 Report of Medical History does not indicate that the Veteran was attempting to personally diagnose a right ankle disability.  Although the Board recognizes the Veteran's competence to report a diagnosis of a broken right ankle, 38 C.F.R. § 3.304(b) specifically requires that the preexisting defect be noted at entrance into service.  As a finding of a right ankle disability was not noted on the February 1996 entrance examination, the Veteran is presumed to have entered service in sound condition.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the Board does not find clear and unmistakable evidence that the Veteran had a right ankle disability that preexisted service.  As noted above, the Veteran is competent to report a contemporary diagnosis, in this case a 1995 broken ankle; however, the Veteran's reports of his in-service right ankle "fractures" do not comport with the contemporaneous medical evidence that failed to show a right ankle fracture at either time claimed by the Veteran, including x-ray evidence.  Given this inaccurate description of his in-service injuries, the Board cannot conclude that his representations of a preservice broken ankle constitute clear and unmistakable evidence that such a specific injury occurred.  The Board does not dispute that some injury to the right ankle took place, as the Veteran has been consistent and accurate throughout the appeals process in his description of the specific treatment undergone in service for his right ankle and there is no reason to doubt his reports of having to wear a cast or undergo other treatment for the right ankle prior to service.  However, as the Veteran denied any residuals from the preservice injury at the time of entrance into service, given the normal findings as to the lower extremities during the February 1996 entrance examination, given the absence of any in-service or post-service x-ray evidence suggesting a healed right ankle fracture, and given the May 2014 VA examiner's description that certain injuries, such as sprains, are not necessarily chronic in nature, the Board cannot conclude that there is clear and unmistakable evidence of a preservice chronic right ankle disability.  The Board also has considered the findings of the May 2014 VA examiner that there was clear and unmistakable evidence that a right ankle disability preexisted service; however, this finding clearly was based entirely on the Veteran's reports in February 1996 at entrance into service.  As discussed, the Board does not find such representations sufficient to establish clear and unmistakable evidence of preservice existence and, in the absence of any supporting evidence cited by the May 2014 VA examiner, the Board will afford the Veteran the benefit of the doubt and conclude that he did not have a preexisting right ankle disability at the time of his entrance into service.

As discussed above, the Veteran did seek treatment on multiple occasions in service for right ankle problems, including in 2001 when he was diagnosed with right ankle sprain.  Thus, the critical question is whether the Veteran has a current right ankle disability related to those in-service incidents.  Based on the evidence of record, the Board concludes that he does not.

As discussed above, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain, 21 Vet. App. at 319; Degmetich, 104 F.3d at 1328; Brammer, 3 Vet. App. at 223.  While the Board recognizes the Veteran's sincere belief in his right ankle claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current right ankle disability during any period of his appeal.  

In reaching that conclusion, the Board acknowledges the May 2008 VA examiner's "diagnosis" of "Chip fracture right ankle due to trauma."  Initially, the Board notes that it is somewhat unclear whether the reported chip fracture occurred during service or prior to service.  Assuming that such fracture was reported to be during service, the May 2008 examiner's notation clearly was based on the Veteran's description of his in-service injuries.  As discussed above and by the May 2014 VA examiner, the service treatment records in no way support the Veteran's assertions of a chip or fractured ankle in service.  X-rays in service and in May 2014 failed to show any right ankle fracture or healed fracture.  Similarly, in-service and post-service physical examinations have consistently shown no objective evidence to support a diagnosis of a current or healed right ankle fracture.  Significantly, at the time of the May 2008 VA examination, the Veteran did not report any current right ankle symptoms.  Instead, all symptoms and treatment were for the left inguinal area.  As such, the Board does not consider the above "diagnosis" to be reflective of a current diagnosis, but merely a notation of a reported history by the Veteran that is not accurate based on the objective facts of record.  

The Board's conclusion with respect to the May 2008 VA examiner's "diagnosis" is supported by the findings of the May 2014 VA examiner, who considered the Veteran's reports an in-service ankle fracture, but extensively discussed the evidence in the service treatment records showing only a right ankle sprain, rather than a right ankle fracture.  The examiner further noted that ankle sprain is an acute process, rather than a chronic disorder.  The Board notes that pursuant to its January 2014 remand directives, the examiner's opinions were couched in terms of the "clear and unmistakable evidence" standard.  As discussed, the Board does not find that there is clear and unmistakable evidence of a preexisting right ankle disability, but the Board does find the examiner's overall conclusions of significant probative value.  Specifically, the examiner concluded that at the time of the May 2014 examination there was no definitive ankle pathology found, based on consideration of all the evidence of record, interview of the Veteran, physical examination, and diagnostic testing.  

The VA treatment records also fail to include a diagnosis of a right ankle disability during the appellate time period.  As such, the Board concludes that the preponderance of the objective medical evidence shows that there has been no right ankle disability during the appellate time period.

The Board has considered the Veteran's assertions that he has a current right ankle disability that was aggravated by to his military service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing right ankle pain in service and thereafter.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That said, the Board notes that symptoms such as pain do not in and of themselves constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

On the other hand, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a right ankle fracture or other chronic disability and linking the etiology of such disability to service, however, the Board concludes that in this case his statements regarding any such diagnoses or link to service are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the May 2014 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds the Veteran's representations particularly problematic given that the objective evidence of record does not support his assertions that he was diagnosed with a right ankle fracture on two occasions in service.  X-rays and physical examinations during service, at most, found right ankle sprain or swelling of the right ankle, but at no time included findings or diagnoses consistent with a right ankle sprain.  The Board recognizes that certain evidence suggests fracture of the left ankle during service, which may explain the Veteran's confusion.

As the preponderance of the competent evidence is against finding a current right ankle disability, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection.  In that regard, the Board finds the May 2014 VA examiner's conclusions the most probative evidence of record, as the May 2008 VA examiner's conclusions were based on the inaccurate representations of the Veteran.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for fracture of the right ankle is denied.

Entitlement to service connection for a neck disability is denied.


REMAND

The Veteran also contends that he has a current skin disability related to his military service.  Specifically, the Veteran reports that he first began to experience skin problems in service and that from that time he has intermittent reoccurring skin infections.

Pursuant to the Board's January 2014 Board remand, the Veteran was afforded a VA examination in May 2014.  The examiner noted the Veteran's reports of in-service skin problems and intermittent problems thereafter.  The examiner documented the Veteran's in-service diagnoses of cellulitis in 1996, 1998, and 2000, as well as the diagnosis of hidradenitis suppurativa in 1997.  In addition, the examiner noted the existence of some current "redness/scaling behind ears bilaterally and a red macular rash under the right breast."  The examiner did not indicate whether such symptoms were indicative of a current skin disorder and, if so, what type of disorder.  Instead, the examiner acknowledged the that the Veteran had "current skin changes," but indicated that they had not been formally evaluated, diagnosed or treated by any provider.  As the Veteran had not sought treatment for skin problems from service, the examiner concluded that a chronicity of skin problems from service could not be established.  As such, the examiner concluded that it was less likely than not that any current skin condition was incurred in or caused by military service.

The Board finds the above examination report problematic for several reasons.  Initially, the January 2014 Board remand directed that the examiner identify any current skin disorder; however, the examiner failed to evaluate and/or diagnose the noted "current skin changes" and, instead, simply noted that the Veteran had not had these skin problems evaluated by a treatment provider.  Whether the Veteran had previously sought treatment is not relevant as to whether he has a current skin disorder and the examiner's statement failed to establish or disprove the existence and/or type of any current skin disorder.  Moreover, the examiner's reliance on the absence of ongoing treatment for and diagnoses of skin disorders from service is troublesome, given that the Veteran is competent to report observable symptoms, such as changes to the skin, and the mere absence of medical records does not contradict a veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Unlike the above claims, the service treatment records show multiple skin disorder diagnoses and, as discussed, the examination report did not clarify whether the Veteran had a current skin disorder.

As such, a remand is necessary to afford the Veteran with a VA examination for his claimed skin disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his skin claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and any other testing deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed skin disability was incurred in or is otherwise related to his military service.  

In reaching that conclusion, the examiner is specifically requested to consider, and to discuss as necessary, the in-service diagnoses of cellulitis and hidradenitis suppurativa and the Veteran's lay reports of ongoing, intermittent skin problems that have continued to the present.  

A full and complete rationale for all opinions expressed is required.  Please note that the mere absence of medical records documenting ongoing skin problems from service may not serve as the sole basis for a negative opinion.

If any examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


